332 S.W.3d 929 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Demetrius REYNOLDS, Defendant/Appellant.
No. ED 94421.
Missouri Court of Appeals, Eastern District, Division Two.
March 8, 2011.
Shaun J. Mackelprang, Daniel N. McPherson, Jefferson City, MO, for Plaintiff/Respondent.
Maleaner R. Harvey, St. Louis, MO, for Defendant/Appellant.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.
PER CURIAM.

ORDER
Demetrius Reynolds (hereinafter, "Defendant") appeals from the trial court's judgment after a jury found him guilty of robbery in the first degree. Section 569.020 RSMo (2000). The trial court sentenced Defendant as a persistent felony offender to a term of twenty-five years' imprisonment. Defendant raises three allegations of error, claiming the trial court failed to: (1) acquit Defendant for insufficient evidence at the close of the evidence, (2) grant a mistrial after allowing testimony of a knife, and (3) grant his motion to strike a juror and replace her with an alternate.
*930 We have reviewed the briefs of the parties and the record on appeal. No error of law appears. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).